Citation Nr: 1228058	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for temporomandibular joint dysfunction.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from March 1990 to March 1994 and from January 1997 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In October 2011, the Board remanded this matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's temporomandibular joint dysfunction is manifested by locking and clicking, pain with prolonged talking and inter-incisal range of motion of no less than 36 centimeters.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for temporomandibular joint dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a March 2003 VCAA letter notified the Veteran of the evidence required to substantiate his claim for an increased rating for temporomandibular joint dysfunction.  This letter informed the Veteran of VA's duties for obtaining evidence.  A February 2007 letter advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4)

The RO has obtained VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran had several VA examinations, most recently in May 2011.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA opinions obtained in this case are sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records.  The opinions considered all of the pertinent evidence of record, the statements of the appellant, and provided an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011). 

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  See 38 C.F.R. § 4.45.  The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Temporomandibular joint dysfunction is currently rated 10 percent disabling according to Diagnostic Code (DC) 9905, which pertains to limited motion of temporomandibular articulation.  Under DC 9905, a 10 percent rating is assignable for a range of lateral excursion 0 to 4 millimeters or for inter-incisal range of 31 to 40 millimeters.  A 20 percent rating is assignable for inter-incisal range of 21 to 30 millimeters.  A 30 percent rating is assignable for inter-incisal range of 11 to 20 millimeters.  A 40 percent rating is assignable for inter-incisal range of 0 to 10 millimeters.  38 C.F.R. § 4.150, DC 9905 (2011).  

The Veteran had a VA examination in October 2004.  The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran was involved in an automobile accident in November 1991, which resulted in the loss of teeth 9 and 10, coronal fractures of teeth 8 and 23, and trauma to the temporamandibular joint.  The Veteran had no history of treatment for temporomandibular dysfunction or any history of splint therapy or night guards for it.    

Upon physical examination, the examiner noted that the Veteran did not have functional impairment due to loss of motion or masticatory function loss.  The Veteran's maximum inter-incisal range of motion was 40 millimeters.  Right lateral excursion was 5 millimeters, left lateral excursion was 4 millimeters and protrusive excursion was 5 millimeters.  The examiner indicated that there was not any bone loss of the mandible, maxilla or hard palate.

The Veteran had a VA examination in February 2007.  The examiner indicated that the claims file was reviewed.  The examination report noted that there was no loss of bone to the maxilla, no malunion or nonunion of the maxilla and no loss of bone of the mandible.  There was no nonunion of the mandible or malunion of the mandible.  There was no loss of motion at the temporomandibular articulation and no loss of bone of the hard palate.  There was no evidence of osteoradionecrosis or osteomyelitis.  There was no tooth loss due to loss of substance of the body of the maxillar or mandible and no speech difficulty.  It was noted that the Veteran had minor myofascial symptoms including joint sounds on opening and alleged "locking" on occasion.  The maximum opening was 36 millimeters.  The Veteran had 4 millimeters on lateral.  There were no issues with eating.  There was no tenderness to palpation.  

A VA dental treatment note dated in February 2007 shows that the Veteran complained of temporomandibular joint problems.  On opening, there was an audible click in the left temporomandibular joint.  The Veteran stated that, occasionally when he yawns, the jaw will lock.  He was able to open to 36 millimeters.  There was no deviation on opening.  The midline was shifted to the right.  There was no tenderness of muscles to mastication.  The Veteran denied waking up with pain and reported that he did not have trouble eating what he wants.  

At the Board hearing in April 2008, the Veteran stated that his jaw muscles get very tight, and his jaw will lock.  He testified that his jaw pops when he talks.  

The Veteran had a VA examination in December 2011.  It was noted that, after suffering trauma to the teeth and jaw in November 1991, the Veteran had the onset of daily popping of the left jaw joint and open lock (2 times per month) if the mouth was opened widely. 

The Veteran reported that flare-ups impacted the function of the temporomandibular joint.  The Veteran reported that, during flare-ups, he has difficulty with public speaking in school and had fatigue and pain of the jaw muscles from prolonged talking at work.  The examiner indicated that the range of motion for lateral excursion was greater than 4 millimeters.  The examiner indicated that objective evidence of painful motion began at greater than 4 millimeters.  The range of motion for opening the mouth, measured by inter-incisal distance, was greater than 40 millimeters.  There was objective evidence of painful motion from 31 to 40 millimeters.  

The examiner indicated  that the Veteran has functional loss of both temporomandibular joints due to excess fatigability.  The examiner indicated that there was functional loss of the left temporomandibular joint due to pain on movement.  The examination report noted that the Veteran has localized tenderness or pain on palpation of the soft tissues of the left temporomandibular joint.  There was clicking or crepitation of the joint or soft tissues of both temporomandibular joints.  

With respect to functional impact, the examiner stated that the Veteran's temporomandibular joint condition impacts his ability to work.  It was noted that the Veteran experienced speech difficulty during flare-ups.  The Veteran reported that he had jaw fatigue from prolonged talking at work.  

Based upon the foregoing, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating for temporomandibular joint dysfunction.  The criteria for a rating in excess of 10 percent are not met, as the Veteran is not shown to have inter-incisal range of 21 to 30 millimeters.  In this regard, the evidence during the appeal period reflects inter-incisal range measurements of 36 to 40 millimeters.  The Board has considered the functional limitation associated with temporomandibular joint dysfunction and finds that a higher rating is not assignable on the basis of functional limitation.  The Veteran has reported that the functional limitations associated with his temporomandibular joint disability include pain after prolonged talking.  The 2011 examination report noted objective findings of painful motion from 31 to 40 millimeters.  Thus, even when functional limitation due to pain is considered, the Veteran's disability does not more nearly approximate the criteria for a rating in excess of 10 percent.    

The Board has considered whether a higher disability rating is warranted under other applicable diagnostic codes.  The Veteran does not have malunion or nonunion of the mandible.  Accordingly, there is no basis for the assignment of a higher rating pursuant to Diagnostic Code 9903 or 9904.  The Veteran does not have not have loss of the substance of the ramus, loss of condyloid process, or loss of hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes, 9907, 9909, 9912. 

Additionally, the record does not show  that the Veteran's jaw disability is manifested by chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, any loss of the mandible, any loss of the ramus, any loss of the condyloid, or any loss or malunion of the maxilla.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Codes 9900-9902, 9906, 9908, 9911, and 9914-9916.  38 C.F.R. § 4.150.

Based upon the foregoing, the Board concludes that there is a preponderance of the evidence against the Veteran's claim for an increased rating for temporomandibular joint dysfunction.   In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine.   However, as there is a preponderance of the evidence against the claim for an increased rating, reasonable doubt may not be resolved in the Veteran's favor.  

III.  Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  The Veteran has indicated that his jaw disability impacts his work because of speech difficulty during flare-ups.  There is no evidence of missed work due to this disability.  The evidence does not show that the claimed disability, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
 

ORDER

A rating in excess of 10 percent for temporomandibular joint dysfunction is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


